JUDGE ROBERTSON
delivered tiie opinion of the court:
It seems to this court that the circuit court, in allowing to the appellee $2,500, is not sustained by. the most consistent deductions from all the facts exhibited in the record.
There is not sufficient proof of a contract, either express or. implied, to pay him that or any other sum for his services.He seems to have lived with his mother and Miss McCall, and her and'probably Ms children, as one of the family. As a bachelor, he may have wisely preferred such a home, and where he used and enjoyed the land and its products sufficiently as his own, and seems to have contemplated a gift of all the property, or most of it, at his mother’s death. This apparent fact, and the corroborative fact that,his mother often declared her purpose to give him all, fortified as they are by tbe more conclusive facts that he had sold his interest for $500, and inquired of his mother, only a few months before *313her death, what she intended to do for him, repel all presumption of his living in the family as a hireling.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings consistent with this opinion.
Cross-appeal affirmed.